Citation Nr: 0026433	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  98-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for carcinoma of the tongue 
and floor of the mouth with metastasis, claimed to be a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
December 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1998, by the Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (ROIC), which denied the veteran's 
claim of entitlement to service connection for carcinoma of 
the tongue and floor of mouth with metastasis.  The notice of 
disagreement with this determination was received in March 
1998.  The statement of the case was issued in June 1998.  
The substantive appeal was received in July 1998.  VA 
treatment records were received in December 1999.  The 
veteran appeared and offered testimony at a hearing before a 
Decision Review Officer conducted between the VA Medical 
Center in Lebanon and the ROIC, in December 1999.  A 
transcript of the hearing is of record.  Additional VA 
treatment reports were received in March 2000.  A 
supplemental statement of the case was issued in April 2000.  
The appeal was received at the Board in June 2000.  

The veteran has been represented throughout his appeal by the 
Veterans of Foreign Wars of the United States, which 
submitted written argument to the Board in September 2000.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The veteran has been diagnosed with carcinoma of the 
tongue and floor of the mouth, for which he has undergone 
radiation therapy.  

3.  There has been no competent evidence submitted which 
shows that the veteran's carcinoma of the tongue and floor of 
the mouth, first shown many years after service, is related 
to any incident of service, to include exposure to Agent 
Orange or other herbicides.  

4.  The veteran's assertion that he has cancer which is 
related to exposure to Agent Orange or other herbicides in 
service is not supported by any medical evidence that would 
render the claim for service connection for that disability 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of carcinoma 
of the tongue and floor of the mouth.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The record reflects that the veteran entered active duty in 
April 1966.  During his service, he was awarded the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal.  The 
service medical records, including the enlistment examination 
conducted in January 1966 as well as the separation 
examination in November 1969, are negative for any findings 
or diagnosis indicating cancer of the tongue.  The veteran's 
application for service connection for cancer of the tongue 
(on VA Form 21-526) was received in September 1997.  

Received in December 1997 were VA treatment records dated 
from May 1997 to November 1997, which show that the veteran 
received clinical evaluation and treatment for cancer of the 
tongue.  During a clinical visit in May 1997, the veteran 
complained of a sore throat; the assessment was carotid 
artery disease and nicotine addiction.  In July 1997, the 
veteran was still having left neck soreness; he indicated 
that he had gone to a dentist, who reported that examination 
revealed an ulcer on the base of the tongue.  The veteran 
indicated that he had not smoked in the past two months.  The 
assessment was lesion, tongue.  The veteran was next seen in 
August 1997, for biopsy of a tongue mass; the assessment was 
carcinoma of the tongue.  The veteran was seen at the 
radiology and oncology clinic in September 1997, at which 
time it was noted that he had a 50+ pack-year smoking history 
and was a former alcoholic; no other medical problems was 
reported.  The veteran also reported a history of sore throat 
for approximately one to two years.  It was noted that the 
veteran was undergoing and would continue to receive 
radiation and chemotherapy treatment for his carcinoma of the 
tongue and base of the mouth.  

The veteran was afforded a VA compensation examination in 
December 1997, at which time it was reported that he had been 
undergoing a course of 35 X-ray treatments to the based of 
the tongue and floor of the mouth, and had finished his 17th 
treatment thus far.  It was noted that he had a history of 
Agent Orange exposure while in Vietnam and had a strong 
history of smoking and drinking excessively; he denied any 
cough, sputum, or hemoptysis at the time of the examination.  
He had an excellent appetite, and his weight was stable at 
158 pounds.  He was short of breath upon climbing one flight 
of stairs or walking four to five blocks; there was no 
history of asthma.  Examination revealed evidence of tattoo 
scarring for radiation fields.  The veteran was edentulous 
and had no evidence of carcinoma of the floor of his mouth or 
tongue at that time; no adenopathy was noted.  It was noted 
that a recent CT evaluation had revealed no tumor at the time 
of the examination.  The pertinent diagnosis was carcinoma of 
tongue and floor of mouth with metastasis to lymph nodes, by 
history; the examiner stated that the tumor appeared to be 
under excellent control at the time of the examination.  

Received in March 1998 was a medical statement from Mitchell 
Machtay, M.D., dated in September 1997, wherein he indicated 
that the veteran was under his care for cancer of the mouth 
and throat; he noted that a course of treatment would be 
followed which would include a regimen of radiation, 
chemotherapy, and possibly surgery.  Dr. Machtay stated that 
the veteran's disability caused fatigue, low blood count, and 
mouth and throat pain; he also stated that he expected the 
veteran to be disabled as a result of the treatment and side 
effects for the next six months.  

Another statement was submitted by Dr. Machtay in March 1998, 
wherein he stated that the primary tumor site was not 
considered oral tongue/floor of mouth.  Dr. Machtay explained 
that the base of the tongue and tonsil were part of the 
oropharynx, which is intimately related to the larynx.  Dr. 
Machtay noted that the ICD-9 codes for the veteran's disease 
were 141-0 (primary tumor of base of tongue) and 198.89 
(secondary involvement of tonsil); he stated that any 
indication from his medical records that his primary tumor 
was from the (oral) tongue (ICD-9 codes 141.4 or 141.9) 
and/or the floor of mouth (ICD-9 code 144.9) would be in 
error.  Dr. Machtay explained that he was not familiar with 
the epidemiological or laboratory research related to Agent 
Orange and malignancies; he had, however, noted that it had 
been determined that carcinomas of the lung and larynx were 
associated with exposure.  Dr. Machtay pointed out that, 
anatomically, the base of the tongue is extremely close to 
and actually continuous with the larynx; he noted that both 
structures are comprised of identical mucosa.  Dr. Machtay 
stated that it would not be unreasonable to believe that the 
etiological causes of cancer in the base of the tongue would 
be the same as the causes of cancer in the larynx.  Dr. 
Machtay further stated that it should be noted that 
carcinomas of the oropharynx were relatively uncommon, 
especially compared to larynx or lung cancer; therefore, it 
would be difficult to demonstrate a statistically significant 
epidemiologic relationship between oropharynx carcinoma and 
any environmental exposure.  

Received in December 1999 were VA medical records dated from 
July 1998 to February 1999, which show that the veteran 
continued to receive followup clinical evaluation and 
treatment for his cancer and psychiatric symptoms.  During a 
clinical visit in July 1998, it was noted that the veteran 
was receiving radiation therapy for his oropharyngeal cancer; 
it was reported that he appeared to be free of active lesion 
in his oropharynx.  During a consultation session on November 
25, 1998, it was noted that the veteran had received 
radiation and chemotherapy treatment over the past year for 
carcinoma of the tongue and floor of the mouth.  It was also 
noted that the cancer had been felt to be controlled until 
recently, when biopsies showed recurrence along the left 
alveolar-mandibular ridge.  The veteran was admitted to a VA 
facility for surgery, which he underwent on November 20, 
1998, for marginal mandibulectomy and tracheostomy; his 
postoperative course was noted to have been remarkable for 
postoperative delirium and pulmonary embolus, the latter 
treated with a caval filter.  The veteran was readmitted in 
February 1999, at which time he underwent a split thickness 
graft reconstruction of a left neck wound with graft taken 
from the left thigh; the postoperative course was uneventful.  

At his personal hearing in December 1999, the veteran 
contended that the cancer of the tongue and pleura of his 
mouth had been caused by his exposure to Agent Orange during 
his active service in Vietnam.  The veteran testified that he 
started smoking and drinking in service, as a result of the 
stress from being away from home.  He indicated that he 
received training as a mechanic of special vehicles; as a 
result, he was breathing fumes from those machines on a daily 
basis.  The veteran reported that the base was hit by a 
mortar round one night, and the area hit was approximately 50 
feet from the barracks and he could actually hear the 
shrapnel hitting the roof.  The veteran indicated that, the 
following morning, there was a bad odor in the air; he noted 
that the commanding officer explained that the smell was from 
something that was being sprayed to kill the fleas in the 
mountains.  The veteran reported that the bulk of the Agent 
Orange used in Vietnam was sprayed from Operation Ranch Hand 
aircraft.  He indicated that he kept doing his job as a 
mechanic, but it became very difficult to concentrate.  He 
stated that he was discharged from service in December 1969 
and began working, until August 1997, when he was diagnosed 
with cancer.  

Received in March 2000 were VA treatment reports dated from 
October 1998 to February 1999, which show that the veteran 
continued to receive clinical attention and treatment for 
carcinoma.  The records indicate that the veteran was seen 
for a followup visit in October 1998 to discuss findings of a 
new primary tumor from the left floor of the mouth; it was 
noted that this was discovered following a persistent non-
healing ulcer and pain in the tongue area and confirmed by 
biopsy in October 1998.  The veteran reported no new 
problems, and was otherwise feeling well.  In November 1998, 
the veteran underwent an excision of the cancer of the left 
floor of the mouth, margin mandibulectomy, split thickness 
skin graft, and tracheostomy.  In February 1999, the veteran 
was readmitted to the hospital for closure of a left cervical 
ulcer as well as debridement of the left body of the 
mandible.  

II.  Legal analysis

The veteran contends that his carcinoma of the tongue and 
floor of the mouth resulted from his exposure to Agent Orange 
during his period of active duty service in Vietnam.  Thus, 
he maintains that service connection is warranted for the 
residuals of that carcinoma.  

The threshold question in this case must be whether the 
veteran has a presented well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order), vacated on other grounds, 212 F.3d 1265 
(Fed. Cir. 2000).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that it 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992) (emphasis in original).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998); Heuer v. Brown, 7 Vet.App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

When a malignant tumor is manifested to a compensable degree 
within one year following a veteran's release from service, 
service connection may be established for the disability, 
even though it is not otherwise established as having been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
the Court of Appeals for Veterans Claims has stated that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 
U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. 
West, 12 Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit, supra.  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam, and 
that he was diagnosed, many years after service, as having 
carcinoma of the tongue and floor of the mouth, with current 
residuals thereof following radiation therapy.  However, 
carcinoma of the tongue is not one of the presumptive 
diseases listed in either 38 U.S.C.A § 1116(a) or 38 C.F.R. 
§ 3.309(e).  We recognize that the statement from Dr. Machtay 
has indicated that the base of the tongue is extremely close 
to, and actually continuous with the larynx.  However, 
although the law does provide for a presumption in favor of 
service connection for cancer of the larynx arising in a 
Vietnam veteran, the medical evidence of record does not 
reflect any finding of carcinoma in the larynx.  In fact, Dr. 
Machtay specifically stated that the veteran had been under 
his care for carcinoma of the oropharynx (the base of the 
tongue and tonsil).  Thus, under the law, the veteran is not 
entitled to a presumption that his carcinoma of the tongue 
was etiologically related to exposure to herbicide agents 
used in Vietnam.

Moreover, since the veteran was not diagnosed with a disease 
listed at 38 C.F.R. § 3.309(e), he is also not entitled to 
the presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised in April 1999, in 
response to judicial guidance, and is now in accord with the 
McCartt decision.  Hence, in the present case, exposure to 
Agent Orange may not be presumed.  

We appreciate the veteran's sincere belief that he was 
exposed to Agent Orange and/or other herbicide agents in 
service.  In this regard, even if we were to assume such 
exposure, the Board finds that the veteran has not submitted 
a well-grounded claim on this basis, because he has not 
provided a medical statement which relates his currently 
diagnosed respiratory disorders to exposure to Agent Orange 
or other herbicide(s) in service.  Significantly, in his 
statement dated in March 1998, Dr. Machtay acknowledged that 
he was not familiar with the epidemiological or laboratory 
research related to Agent Orange and malignancies; he further 
stated that carcinomas of the oropharynx are relatively 
uncommon, and that it would be difficult to demonstrate a 
statistically significant epidemiologic relationship between 
oropharynx carcinoma and any environmental exposure.

Therefore, as the veteran has not submitted any probative 
medical evidence which demonstrates a causal link between his 
cancer and any exposure to herbicides in service, the Board 
must conclude that he has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection, as imposed by 38 U.S.C.A. § 5107(a).  As claims 
that are not well grounded do not present a question of fact 
or law over which the Board has jurisdiction, the veteran's 
claim for service connection for a cancer due to exposure to 
Agent Orange must be denied.  See Epps v. Gober, supra.  

Finally, the Board also finds that the veteran has not 
submitted a well-grounded claim of service connection for 
cancer of the tongue on a direct basis.  He has not submitted 
any competent medical evidence that his carcinoma was related 
to his period of active service.  As noted above, his service 
medical records do not show that he ever received a diagnosis 
of carcinoma of the tongue.  The treatment reports of record 
show that he was not diagnosed as having cancer of the tongue 
until 1997, some 28 years after his separation from active 
service.

Moreover, as noted above, there is no medical opinion of 
record indicating that his cancer of the tongue was related 
to exposure to Agent Orange in service.  Therefore, the Board 
finds the veteran's claim for service connection for 
carcinoma of the tongue and floor of the mouth is not well 
grounded.  See Elkins, Epps, Caluza, supra.  

While the Board does not doubt the sincerity of the veteran's 
contention that his cancer of the tongue was caused by 
exposure to Agent Orange, we note that he has not met his 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own assertions, or those of his 
representative on his behalf, because, as lay persons, they 
are not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus").  See also Carbino v. Gober, 10 Vet.App. 
507, 510 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 
(Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Accordingly, service connection for the 
residuals of carcinoma of the tongue and the floor of the 
mouth must be denied.  

The Board is cognizant that the ROIC did not deny the 
veteran's claim as not well grounded, and one could therefore 
assert that we have decided the claim on a basis different 
from that applied below, by the ROIC.  When the Board 
addresses in its decision a question that has not been 
addressed by the agency of original jurisdiction, in this 
case well-groundedness, we must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  We find that the veteran has been 
accorded ample opportunity to present argument and evidence 
in support of his claim.  Any error by the ROIC in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the veteran.  

We would further note that the Court of Appeals for Veterans 
Claims has recently addressed this concern, as follows:

Here, the Board analyzed its procedural 
obligations under Bernard and determined that the 
appellant was not prejudiced because essentially 
the VARO granted him a greater review than he was 
entitled.  Because it is the claimant's 
obligation to provide a well-grounded claim, the 
Court agrees with the Board's analysis in this 
case.  Cf. Edenfield v. Brown, 8 Vet.App. 384 
(1995) (en banc) (appellant not prejudiced when 
Court denies a claim as not well-grounded when 
Board denied claim on the merits).

Voerth v. West, supra, 13 Vet.App. at 121.  This is true even 
in light of Schroeder v. West, supra, 212 F.3d at 1270, 1271, 
where the Federal Circuit held that a claim which is well 
grounded under any theory of entitlement is well grounded 
under all other possible theories.

Because the veteran's claim is not well grounded under any 
theory of entitlement, VA is under no further duty to assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The duty to assist depends upon the particular 
facts of the case, and the extent to which VA has advised the 
claimant of the evidence necessary to support a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69,78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, supra.  In this case, 
VA is not on notice of any known and existing evidence which 
would render the veteran's claim plausible.  


ORDER

Service connection for residuals of carcinoma of the tongue 
and floor of the mouth is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

